Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2021-003
Release Date: 6/18/2021
CC:EEE:EOET:EO3
POSTN-112245-21
UILC: 7611.00-00
date:
to:

from:

subject:

June 08, 2021
Mark Hulse
Division Counsel
Tax Exempt and Government Entities Division Counsel (CC:TEGEDC)
Rachel Levy
Associate Chief Counsel
Employee Benefits, Exempt Organizations, and Employment Taxes (CC:EEE)

Application of Section 7611 to Letter 226-J.1
This memorandum should not be used or cited as precedent.
Issue
Does the routine request exception in Treas. Reg. § 301.7611-1, Q&A-4 apply when the
IRS sends Letter 226-J to a church applicable large employer?
Conclusion
Yes. When sent to a church applicable large employer, Letter 226-J is a routine request
within the meaning of Treas. Reg. § 301.7611-1, Q&A-4.
Background and Applicable Law
Section 4980H and Related Process Generally

1 Unless otherwise specified in this memorandum, all section references are references to the Internal

Revenue Code.

POSTN-112245-21

2

Enacted as part of the Affordable Care Act, section 4980H generally provides that an
applicable large employer (ALE) is subject to an assessable payment if either (1) the
ALE fails to offer its full-time employees (and their dependents) the opportunity to enroll
in minimum essential coverage under an eligible employer-sponsored plan for any
month and at least one full-time employee is certified as having enrolled for such month
in a qualified health plan for which a premium tax credit is allowed; or (2) the ALE offers
its full-time employees (and their dependents) the opportunity to enroll in minimum
essential coverage and one or more full-time employee is certified as having enrolled for
such month in a qualified health plan for which a premium tax credit is allowed for that
employee because the offered coverage did not provide minimum value or was not
affordable, or the particular employee was not offered coverage. The assessable
payment under section 4980H is commonly referred to as the employer shared
responsibility payment (ESRP).
For purposes of section 4980H, ALEs generally are employers that employed on
average 50 full-time employees, including full-time equivalent employees, on business
days during the preceding calendar year. ALEs use Forms 1094-C, Transmittal of
Employer-Provided Health Insurance Offer and Coverage Information Returns, and
1095-C, Employer-Provided Health Insurance Offer and Coverage, to report information
required under sections 6055 and 6056 about offers of health coverage to, and
enrollment in health coverage by, their employees. The IRS uses the information
contained in the Forms 1094-C and 1095-C, along with information in IRS records from
the individual income tax returns filed by the ALE’s full-time employees regarding
whether any of the ALE’s full-time employees is allowed a premium tax credit for
enrolling in a qualified health plan, in preliminarily determining whether an ALE may owe
an ESRP under section 4980H and calculating its amount. This is the only information
used by the IRS in making this preliminary determination and calculation.
ALEs cannot proactively determine, calculate, or pay any amounts payable under
section 4980H because they do not know whether their offer of coverage to their fulltime employees is affordable based on the household income for their full-time
employees.2 The IRS, however, has information about the ALE’s offer of coverage from
the ALE’s information return and information about the ALE’s full-time employee’s
household income from that full-time employees’ individual income tax returns.
Therefore, for every ALE, the IRS generates a preliminary calculation of the ESRP
based solely on the information contained in the ALE’s Forms 1094-C and 1095-C and
the ALE’s full-time employees’ tax returns. The IRS then informs each ALE of this
preliminary calculation via Letter 226-J. ALEs must receive the preliminary calculation
in the Letter 226-J and a notice and demand for payment from the IRS before they can
pay any amounts.

2 Under section 4980H(d), ESRPs are assessed and collected in the same manner as an assessable

penalty.

POSTN-112245-21

3

The Letter 226-J also affords ALEs an opportunity to provide information to clarify or
correct the information from its Forms 1094-C and 1095-C that is contained in the letter
and used to determine and calculate the ALE’s ESRP, if any. Such clarification or
correction may or may not reduce or eliminate the preliminary amount provided in the
Letter 226-J. The IRS does not request books, records, or similar documents of any
nature, including corporate and financial records regularly kept by an ALE, in connection
with the Letter 226-J.
There are several ways that an ALE may respond to the issuance of the Letter 226-J:
1. The ALE may not respond at all to the Letter 226-J. If this occurs, the IRS sends
a second substantially similar letter.3 If the ALE does not respond to that letter,
the IRS will begin assessment procedures for the amount listed in the Letter 226J without initiating an examination.
2. The ALE may respond to the Letter 226-J by providing additional information to
the IRS that clarifies or corrects the previously reported information from Forms
1094-C and 1095-C that is contained in the Letter 226-J. These corrections may
either reduce or fully eliminate the preliminary calculation of the ESRP set forth in
the Letter 226-J. If the ESRP is fully eliminated as a result of the clarified or
corrected information, the IRS will not assess the preliminary ESRP in the Letter
226-J and no further action will be taken.
3. The ALE can agree with the preliminary calculation specified in the Letter 226-J,
or a recalculated amount of the ESRP after the IRS takes into account any
related clarification or correction. In such instances, the original preliminary
amount listed in the Letter 226-J, or the recalculated amount, as the case may
be, is assessed by the IRS without initiating an examination. The ALE may send
payment with a response in agreement to Letter 226-J, but payment is not
required until the ALE receives a notice and demand for payment.
If the IRS determines that an ALE still owes an ESRP after taking into account any
response to Letter 226-J and the ALE disagrees with all or part of the ESRP amount
listed, the ALE is afforded an opportunity to take the case to the IRS Independent Office
of Appeals.
Section 7611 Procedural Requirements
In 1984, Congress enacted section 7611 to expand the requirements relating to IRS
interactions with churches to protect churches from undue interference while allowing
the IRS to retain the ability to pursue individuals who inappropriately use the church
form as a tax-avoidance device. Section 7611(a) permits the IRS to begin a church tax
3 This second letter is Letter 5040-J and includes a copy of the Letter 226-J.

Letter 5040-J advises the
taxpayer of the different responses they can make to the letter and advises the taxpayer that if it does not
respond, a Notice of Assessment will be issued.

POSTN-112245-21

4

inquiry only upon a written, reasonable belief determination by an appropriate high-level
Treasury official. Delegation Order 7-3 (Rev. 2) requires the Commissioner, Tax
Exempt & Government Entities (TE/GE) to make all reasonable belief determinations
under section 7611(a). Section 7611(a) also contains an inquiry notice requirement that
requires the IRS to provide taxpayers subject to section 7611 specific information before
it can begin a church tax inquiry. Current IRS procedures provide that the specific
information required by the inquiry notice requirement is provided to church taxpayers
using Letter 5307, Notice of Church Tax Inquiry. See, IRM 4.75.39.7.4.
Section 7611(h)(2) defines a church tax inquiry as any inquiry to a church (other than an
examination) to serve as a basis for determining whether a church is exempt from tax
under section 501(a) by reason of its status as a church, or is carrying on an unrelated
trade or business (within the meaning of section 513) or otherwise engaged in activities
which may be subject to taxation under title 26. The legislative history for section 7611
provides that “[T]he procedures also are not intended to apply to routine IRS inquiries to
a church, including inquiries with respect to income tax withholding for church
employees, social security taxes, and similar matters.” S. Rpt. No. 169 Vol. 1, 98 th
Cong. 2d Sess. (March 21, 1984). The Conference Agreement legislative history
expands on the Senate amendment and provides that “The conferees further intend that
routine IRS inquiries to a church will not be considered to commence a church tax
inquiry and therefore will not trigger application of the church audit procedures. Routine
questions for [the] purpose include (but are not limited to) questions regarding (1) the
filing or failure to file any tax return or information return by the church, (2) compliance
with income tax or FICA tax withholding responsibilities by the church, (3) any
supplemental information needed to complete the mechanical processing of any
incomplete or incorrect return filed by the church, (4) information necessary to process
applications for exempt status, letter ruling requests, or employment tax exemption
requests by the church, and information identifying a church that is used by the IRS to
update its Cumulative List of Tax Exempt Organizations and other computer files, and
(5) confirmation that a specific business is or is not owned and operated by a church.
H.R. Rep. No. 861, 98th Cong. 2d Sess. (June 23, 1984).
Treas. Reg § 301.7611-1, Q&A-2 reiterates the statutory definition of a church tax
inquiry, and further provides that a church tax inquiry does not include a routine request
described in Treas. Reg § 301.7611-1, Q&A-4. Treas. Reg § 301.7611-1, Q&A-2 also
provides that a church tax inquiry is considered to commence when the IRS requests
information or materials from a church of a type contained in church records.
Treas. Reg § 301.7611-1, Q&A-4, which essentially repackages the legislative history,
provides that routine requests to a church will not be considered to commence a church
tax inquiry and will not necessitate application of the procedures set forth in section
7611. Routine requests for this purpose include (but are not limited to) questions
regarding (1) the filing or failure to file any tax return or information return by the church;
(2) compliance with income tax or FICA (social security) tax withholding responsibilities
by the church; (3) any supplemental information needed to complete the mechanical

POSTN-112245-21

5

processing of any incomplete or incorrect return filed by the church; (4) information
necessary to process applications for exempt status and letter ruling requests; (5)
information necessary to process and update periodically a church’s (i) registrations for
tax-free transactions (excise tax), (ii) elections for exemption from windfall profit tax, or
(iii) employment tax exemption requests; (6) information identifying a church that is used
to update the Cumulative List of Tax Exempt Organizations (Publication No. 78) and
other computer files; and (7) confirmation that a specific business is or is not owned or
operated by a church.
Cases Involving Sections 7611 and 4980H
All ALEs, including churches or convention or association of churches, are subject to
section 4980H. Section 7611 generally applies to all cases involving a church, unless
an exception applies.4 In 2018, this office considered whether section 7611 applies to a
section 4980H case that involves an ALE that is a church, taking into account the
newness of the ESRP compliance program and its unique nature as compared to other
compliance programs under which churches may ultimately owe a tax. After
consideration of the law, the newness and distinctions of the compliance program, and
the intent of section 7611 to provide additional procedural protections to churches, this
office advised a cautious approach of applying section 7611 to the ESRP compliance
program with respect to church taxpayers. Based on that advice, TE/GE has been
applying section 7611 to communications issued to a church taxpayer under the ESRP
compliance program, including Letter 226-J. Accordingly, each Letter 226-J has been
reviewed by the Commissioner, TE/GE in accordance with section 7611(a) when the
taxpayer is a church, and the Letter 226-J is sent as an attachment to the Notice of
Church Tax Inquiry (designated as Letter 5307-A as opposed to Letter 5307 when
issued with Letter 226-J attached).
After two years of administering the ESRP compliance program as applied to taxpayers
that are churches, TE/GE’s experience is that the vast majority of churches that receive
Letter 226-J clarify or correct the information they previously reported to the IRS on
Forms 1094-C and 1095-C, and that such clarification or correction usually results in
elimination of the liability preliminarily calculated in the Letter 226-J.5 Those church
ALEs for which a response does not eliminate the preliminarily calculated ESRP either
pay the ESRP and resolve the matter or receive additional correspondence from the
IRS.

4 Section 7611(i) enumerates five exceptions to section 7611, including criminal tax cases and cases

involving a willful attempt to defeat or evade tax. The exceptions enumerated in section 7611(i) are
reiterated in Treas. Reg § 301.7611-1, Q&A-6. Additionally, Treas. Reg § 301.7611-1, Q&A-5, excepts
information requests regarding third-party records and third-party record keepers from the application of
section 7611. Section 7611(i) and Q&As-5 & 6 of Treas. Reg § 301.7611-1 are not relevant for purposes
of this memorandum.
5 Approximately 90% of the church ALEs that receive the Letter 226-J clarify or correct the information
contained in the letter and are ultimately not assessed any ESRP.

POSTN-112245-21

6

Furthermore, treating Letter 226-J as a church inquiry subject to section 7611, and the
associated necessity of obtaining approval of the high-level Treasury official, has
resulted in substantial delays in providing Letters 226-J to church ALEs, as compared to
ALEs that are not churches. This, in turn, delays resolution of a church ALE’s reporting
errors, potentially leading to repeated reporting errors in subsequent years. Thus,
rather than providing extra protection for church taxpayers, as intended by section 7611,
requiring approval of the high-level Treasury official and the associated delay result in
less favorable treatment for church ALEs.
Further, Letter 226-J is a template letter generated solely based on the church ALE’s
own reporting and the tax returns of one or more of its full-time employees allowed a
premium tax credit. It is a routine review of the same general fact pattern and identical
legal issues involved.
Accordingly, our office reconsidered the 2018 advice in light of the information gained
from operation of the ESRP program. In particular, the office further considered
whether the Letter 226-J is best viewed as the beginning of a church tax inquiry subject
to the reasonable belief and inquiry notice requirement in section 7611(a), or whether
Letter 226-J, when sent to a church ALE, is better characterized as a routine request
within the meaning of Treas. Reg § 301.7611-1, Q&A-2 and Treas. Reg § 301.7611-1,
Q&A-4. As discussed below, we have determined that when sent to a church ALE,
Letter 226-J is a routine request within the meaning of Treas. Reg. § 301.7611-1, Q&A4.
Analysis
In order to provide procedural safeguards to churches, section 7611 limits the ability of
the IRS to begin church tax inquiries and examinations. Under section 7611, a church
tax inquiry is any inquiry to a church that will serve as a basis for determining whether
the church is exempt from tax under section 501(a), is carrying on an unrelated trade or
business, or is otherwise engaged in activities which may be subject to taxation under
title 26. Neither section 7611 nor 4980H addresses whether the requirement that a
church ALE provide minimum essential coverage or owe an ESRP is an “activity which
may be subject to taxation under title 26.” Similarly, neither the legislative history nor
the existing regulations under section 7611 address this issue.
Assuming section 7611 generally applies to the ESRP compliance program and that
Letter 226-J would otherwise meet the definition of a church tax inquiry, we consider
whether any exception applies.6 Relevant for this analysis are Treas. Reg § 301.76111, Q&A-2 and Treas. Reg § 301.7611-1, Q&A-4, which as noted, are drawn from the
discussion of the scope of the statute in the legislative history. Q&A-2 reiterates the
statutory definition of a church tax inquiry, and further provides that, among other things,
6 While there are potential arguments that section 7611 does not apply to the ESRP compliance program

or, more specifically, that Letter 226-J does not otherwise meet the definition of a church tax inquiry, for
purposes of this memorandum we assume that Letter 226-J would otherwise be a church tax inquiry.

POSTN-112245-21

7

a church tax inquiry does not include routine requests for information. Q&A-2
references Q&A-4 for the description of a routine request. Q&A-4 provides that routine
requests to a church will not be considered to commence a church tax inquiry and will
not necessitate application of the procedures set forth in section 7611. The regulation
further states that, routine requests for this purpose include (but are not limited to)
questions regarding (1) the filing or failure to file any tax return or information return by
the church; (2) compliance with income tax or FICA (social security) tax withholding
responsibilities by the church; (3) any supplemental information needed to complete the
mechanical processing of any incomplete or incorrect return filed by the church; (4)
information necessary to process applications for exempt status and letter ruling
requests; (5) information necessary to process and update periodically a church's (i)
registrations for tax-free transactions (excise tax), (ii) elections for exemption from
windfall profit tax, or (iii) employment tax exemption requests; (6) information identifying
a church that is used to update the Cumulative List of Tax Exempt Organizations
(Publication No. 78) and other computer files; and (7) confirmation that a specific
business is or is not owned or operated by a church. (Emphasis added).7 Although
inquiries regarding compliance with section 4980H are not explicitly included in the
seven examples provided in Treas. Reg. § 301.7611-1, Q&A-4 (and indeed could not
have been since the regulations predate the passage of section 4980H), it is clear from
the parenthetical in bold text above, that Q&A-4 sets forth a non-exhaustive list of what
constitutes a routine request.
It is our view that Letter 226-J is rightfully characterized as a routine request for
purposes of section 7611. Our view is based on the reasons described below.
1. Letter 226-J is an initial communication with an ALE that is necessary in
order for the ALE to know that they may have a tax obligation. Letter 226-J
is a necessary prerequisite communication that is issued to ALEs (including
churches) to enable the ALE to correct information about its offers of coverage in
order for the IRS to correctly determine whether the ALE owes an ESRP and, if
so, the amount it owes. Prior to the issuance of the Letter 226-J, the ALE will not
know the number of full-time employees that are certified as having enrolled for a
particular month in a qualified health plan for which a premium tax credit is
allowed and cannot calculate any potential ESRP obligation without this
information. Accordingly, the ALE cannot unilaterally and proactively calculate or
pay the ESRP, but instead must rely on the information communicated in the
Letter 226-J. Thus, the calculation information provided to the ALE in the Letter
226-J is entirely routine in the context of the ESRP program, and the ESRP
program would not function without this initial communication to an ALE.
2. Letter 226-J provides a preliminary ESRP that is calculated from the ALE’s
own information reporting. Letter 226-J is premised solely on information
reported by the ALE on its Forms 1094-C and 1095-C and one or more of the
7 The section 7611 legislative history presents the list of routine request examples slightly differently, but

the difference is not relevant for purposes of this memorandum.

POSTN-112245-21

8

ALE’s full-time employee’s being allowed a premium tax credit on the full-time
employee’s individual income tax return. The IRS does not use any other
information to make this preliminary calculation of the ESRP. While Letter 226-J
gives the church ALE an opportunity to clarify or correct its previously reported
information or to state that any of the full-time employees referenced in the Letter
226-J as having been allowed a premium tax credit were not its employees for
the relevant period or were in a limited non-assessment period, the Letter 226-J
is not focused on obtaining additional information from the church.
3. Letter 226-J is routine in nature as evidenced by its usual resolution. If an
ALE responds to Letter 226-J and clarifies or corrects its previously reported
information, including information about the number of its full-time employees for
each month, the IRS generally accepts the new information, resulting in an
adjusted or eliminated ESRP.8 In fact, over the course of the last two years in
administering the ESRP program, the clarification or correction provided by the
church ALE usually resulted in the church owing no ESRP. The fact that the
proposed assessment is almost always resolved after an initial round of
communication demonstrates the routine nature of the Letter 226-J.
4. Letter 226-J is similar to other routine requests. The Letter 226-J process
shares similarities with the first three examples contained in the non-exhaustive
list of routine requests in Treas. Reg. § 301.7611-1, Q&A-4. The first example
listed as a routine request in Q&A-4 involves the filing or failure to file any tax
return or information return. Letter 226-J is essentially asking the church whether
it is an ALE required to file Forms 1094-C and 1095-C, whether the information it
provided on its Forms 1094-C and 1095-C is correct, and whether IRS records
correctly identify that specified employees allowed a premium tax credit were
actually full-time employees of the church. Forms 1094-C and 1095-C are
information returns that ALEs use to report information required under sections
6055 and 6056 about offers of health coverage and enrollment in health
coverage for their employees.9 Thus, Letter 226-J and its associated process
can be readily viewed as the IRS asking the church about the proper filing of an
information return that the church filed with the IRS.
The second example listed in Treas. Reg. § 301.7611-1, Q&A-4 also lends
support to the view that the Letter 226-J is a routine request for purposes of
section 7611. That second item characterizes questions involving compliance
with income tax or FICA tax withholding responsibilities as a routine request. An
employer’s ongoing withholding responsibilities and quarterly return filing
8 We note that the IRS could simply assess the amount reflected in the Letter 226-J, in accordance with

section 4980H(d); but the IRS instead provides an opportunity for the taxpayer to confirm the information
supporting the assessment in the interest of sound tax administration.
9 Sections 6055 and 6056 are located in Subpart D (Information Regarding Health Insurance Coverage)
of Part III (Information returns), which is in Subchapter A (Returns and Records) of Chapter 61
(Information Returns).

POSTN-112245-21

9

obligations may often generate a need for follow up information and
communication, including based on the IRS’ return matching program. Similarly,
the ongoing health care coverage responsibilities and monthly and annual
reporting to demonstrate compliance with such responsibilities often result in
proposed assessments based on such information. Letter 226-J is the initial
communication regarding the church’s compliance with such ongoing
responsibilities and is, in that way, similar to the second example listed in Q&A-4.
Finally, the third example listed in Q&A-4 characterizes questions involving any
supplemental information needed to complete the mechanical processing of any
incomplete or incorrect return. While the Letter 226-J does not necessarily
involve asking for information needed to supplement a previously filed incomplete
or incorrect return, the Letter 226-J essentially asks an ALE whether the
information in the Letter 226-J is correct, so the IRS can mechanically process,
or finalize the preliminary calculation of a liability, if any, under section 4980H.
So, while the third item in the list of routine requests in Q&A-4 involves situations
where the IRS asks a church about information the IRS has identified as being
incomplete or incorrect on a return, the Letter 226-J involves the IRS asking the
church to confirm the accuracy of the information in the Letter 226-J, with both
processes culminating with mechanical processing of the return or the
information from the Letter 226-J process, as the case may be. The close
similarity between what is actually occurring with respect to a Letter 226-J and
the mechanical process example in Q&A-4 supports the conclusion that Letter
226-J is a routine request for purposes of section 7611.
Conclusion

After further consideration of Letter 226-J, the applicable regulations, and TE/GE’s
experience in the demonstrated routine nature of the initial letter and the employer’s
responses thereto, we have determined that Letter 226-J is appropriately characterized
as a routine request within the meaning of Treas. Reg. § 301.7611-1, Q&A-4.10

10 This memorandum does not consider IRS communications to a church that may be necessary if the

Letter 226-J (and the substantially similar follow-up Letter 5040-J) and the response to Letter 226-J (or
Letter 5040-J) do not resolve the ESRP liability, or if a legal issue that is not otherwise related to section
4980H arises during the Letter 226-J process.

